Citation Nr: 1716926	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for a right knee injury, status post anterior cruciate ligament (ACL) reconstruction.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from April 1994 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which increased the assigned rating for the Veteran's right knee injury from 10 percent to 20 percent effective from March 24, 2009.

This matter was previously remanded by the Board in July 2016 for additional development.  A February 2017 rating decision assigned a temporary 100 percent rating for the right knee injury under 38 C.F.R. § 4.30 effective from September 20, 2016.  The 20 percent rating was resumed from November 1, 2016.


FINDING OF FACT

In correspondence dated October 2016, the Veteran withdrew his claim for an increased rating of his right knee disability.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of a rating higher than 20 percent a right knee injury, status post ACL reconstruction.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted correspondence in October 2016 indicating his intent to withdraw his claim for a higher rating for his right knee disability.  Notably, in November 2016, he elected to pursue a new claim for an increased rating for his right knee at the RO.  Nevertheless, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issue on appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for this claim, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


